 

Tompkins Financial Corporation 10-K [tmp-10k_123113.htm]

 

 

Exhibit 10.11

 

Summary of Compensation Arrangements for Named Executive Officers of Tompkins
Financial Corporation

 

The three major components of the Company’s executive officer compensation are
(i) base salary, (ii) annual bonus and (iii) long-term, equity based incentive
awards. Following is a description of the compensation arrangements that were
approved by the Independent Directors at the January 23, 2014 meeting of the
Company’s Board of Directors, upon recommendation of the Compensation Committee
for the Company’s Named Executive Officers, which officers were determined by
reference to the Company’s Proxy Statement on Schedule 14-A filed April 5, 2013.

 

Annual Bonus

 

Upon recommendation of the Compensation Committee, the Board of Directors
approved on January 23, 2014, the following cash award bonus payments for
performance in fiscal 2013:

 

Stephen S. Romaine  $200,000  James W. Fulmer  $93,300  Francis M. Fetsko 
$85,100  Gregory J. Hartz  $72,000  Gerald J. Klein, Jr.  $70,300 

 

The foregoing bonuses will be paid during the first quarter of fiscal 2014. The
Compensation Committee considers a number of quantitative and qualitative
performance factors to evaluate the performance of its Named Executive Officers.
These performance factors include, but are not limited to: (i) achievement of
individual goals; (ii) contribution to business unit results; and (iii)
contribution to corporate results measured by (a) the Company’s net income as
compared to the Company’s internal targets, (b) increases in earnings per share
of the Company’s common stock for the latest 12 months, (c) the Company’s return
on assets, as ranked in the Federal Reserve Bank Holding Company Performance
Report (Peer Group Percentile), (d) increases in the Company’s stock price over
12 months, and (e) the Company’s return on equity, as ranked in the Federal
Reserve Bank Holding Company Performance Report (Peer Group percentile). Base
salary and equity based incentive awards for the Named Executive Officers are
described in the Company's Definitive Proxy Statement relating to its 2014
Annual Meeting of Stockholders.

 

 

 

 